Title: To James Madison from Oliveira & Sons, 3 November 1810
From: Oliveira & Sons
To: Madison, James


Sir!
Norfolk 3rd. November. 1810
We have duly received, your favour of 29th ultimo; covering a dft. on the U. S. Branch Bank for $192.25.
This is to enclose a bill of lading, of the two QrCasks Brazil wine; and another containing thirty three gals, balance of the hhd of same kind, already fined.
We shall be happy to serve you at any time, with Madeira wines, warranted genuine and of the best qualities; which, will become cheaper, if imported, directly for your own use. With the greatest deference And respect we remain Sir! Your Obt Servts.
Oliveira & Sons.


2 QrCasks Old Brazil

$95

$190.—


33 gals
Do at the rate of
$95 for 26 gals
120.—


3 Cases

$ 1.25

3.75


Drayage



   25






$314.  


Ol & Sons

